Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 2, 20-22, and 31-32, drawn to the special technical features of the tanks and tank construction, wherein the tank is a substantially open topped fluid-tight vessel defined by a plurality of upstanding sidewalls, and the air flows through the open end of the tank, restrained by the baffles at the upper portion of the tank.
Group II, claims 3-11, drawn to the special technical features of the airguns, wherein the one or more airguns are located in the tank, having the gun support at the base of the tank, arranged in pairs and in array, supported by height spacers, and wherein the one or more airguns are seismic airguns, causing pulses propagating in the fluid.
Group III, claims 12-13, drawn to the special technical features of the float, wherein the at least one float is a buoyant, fluid-tight element having a box structure.
Group IV, claims 14-19 and 23-30, 33-37, drawn to the special technical features of the impact table, wherein the impact table comprises a bedplate, impactor plate, baseplate of a box structure, continuous rim, plurality of leg members, comprising means to modify or control the motion of the impact table, comprising variable damping means, further comprising baffles and impactor plates for multiple impact tables.
Group V, claims 38-42 and 44-45, drawn to the special technical features of the base structure, wherein the base structure comprises side and end members, corner stanchions, mounting means, removable panels, and wherein the base structure is made of steel.
Group VI, claim 43, drawn to the special technical features of the shock testing apparatus, wherein the shock testing apparatus further comprises data capture means.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical features as related in independent claim 1, the technical features of Claim 1 are not a special technical feature as it does not make a contribution over the prior art in view of K.L. de Graaf, et al.; "The pressure field generated by a seismic airgun"; Experimental Thermal and Fluid Science, 55, 1 May 2014, pages 239-249 (11 pages), and CN103868669.
Claim 1 and 46 are generic to the groups and will be examined regardless of the election.
Applicant  is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am CT - 5:30pm CT, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863